DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bergenstrale (US Pat. No. 9,796,168).
With regard to Claim 1:
Bergenstrale discloses: A lift system (100) comprising: a trolley member (106) defining an aperture extending through the trolley member (see aperture in Ref 106 in Figs. 2-8); a locking unit (142) coupled to the trolley member, the locking unit comprising a locking unit body and a pin (119) that extends outward from the locking unit body, wherein the pin is repositionable between an engaged position, in which the pin extends through the aperture of the trolley member, and a disengaged position, in which the pin is retracted toward to the locking unit body such that the pin extends further outward from the locking unit body in the engaged position than in the disengaged position (Col 3 lines 51-67); an actuator (133) coupled to the trolley member; a cable (108) extending between and terminating at an actuator end that is engaged with the actuator and a subject lift end positioned opposite the actuator end, wherein the cable is selectively drawn to the trolley member or paid out from the trolley member upon actuation of the actuator; and a subject lift connecting member (110) coupled the subject lift end of the cable (Figs. 1-8; Col 3 lines 21-50).
With regard to Claim 7:
Bergenstrale discloses: further comprising a transfer assembly electrical interface coupled to the trolley member, wherein the transfer assembly electrical interface is electrically couple to the actuator (Col 4 lines 19-46).
With regard to Claim 8:
Bergenstrale discloses: wherein the actuator is powered via current passing from the transfer assembly electrical interface to the actuator (Col 4 lines 19-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergenstrale in view of Naber (PGPub. 2017/0035628).
With regard to Claim 6:
Bergenstrale discloses the invention as described above.
However, Bergenstrale does not explicitly disclose: further comprising an engagement sensor coupled to the trolley member, wherein the engagement sensor detects a position of the pin with respect to the aperture of the trolley member.
Nevertheless, Naber teaches a patient support comprising a sensor designed to detect when a safety bar (36) is engaged with a structure by a fastener ([0058]), for the purpose of alerting users to proper alignment of the structures and to increase general safety.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergenstrale with the teachings of Naber such that the modification yields: “further comprising an engagement sensor coupled to the trolley member, wherein the engagement sensor detects a position of the pin with respect to the aperture of the trolley member”, for the purpose of increasing general safety during operation of the device.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
The combination of structure present in Claims 9 and 15 along with the amended language was not found in the prior art of record. In particular, the limitation that regarding the ‘aperture-and-pin connection system between a subject lift transfer assembly and a subject lift’ in combination with the other structure disclosed in Claims 9 and 15 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 9 and 15 may be reasonably set forth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673